Citation Nr: 1534182	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-04 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for panic disorder without agoraphobia with PTSD.


REPRESENTATION

Appellant represented by:	John Dorrity, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1998 to January 2000.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Newark, New Jersey Department of Veterans Affairs (VA) Regional Office (RO).  In October 2014, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  The case was remanded in February 2015 for further development. 


FINDING OF FACT

The Veteran's panic disorder without agoraphobia with PTSD is not shown to have been manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

A rating in excess of 30 percent for panic disorder without agoraphobia with PTSD is not warranted. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.130, Diagnostic Code (Code) 9412 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

As the rating decision on appeal granted service connection and assigned a disability rating and effective date for the award, statutory notice had served its purpose, and its application was no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Notably, a May 2010 letter also provided him with general disability rating and effective date criteria.  At the hearing before the undersigned, the appellant was advised of what is needed to substantiate the claim for a higher rating for acquired psychiatric disability.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The appellant has had ample opportunity to respond and supplement the record, and has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran's available pertinent postservice treatment records have been secured.  The AOJ arranged for VA examinations in January 2010 and December 2012.  The Board finds that these VA examination reports contain sufficient findings and informed discussion of the pertinent history and features of the Veteran's disability to constitute probative medical evidence adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).

With respect to the Veteran's private medical records, the Board's February 2015 remand instructed the AOJ to request that the Veteran identify all treatment providers (to include any VA treatment) and provide releases for VA to obtain treatment records to assist VA in substantiating the Veteran's claim that he is entitled to an increased rating for his psychiatric disability.  The AOJ requested the treatment information/releases in an April 2015 correspondence to the Veteran.  There was no response to this request.  The Board notes that the duty to assist is not always a one-way street and the Veteran cannot passively wait for assistance in those circumstances where he "may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Therefore, the Board finds that the AOJ's actions substantially complied with the February 2015 remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  A further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes (Codes) identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

With the initial rating assigned following a grant of service connection (as in this case), separate (staged) ratings may be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Psychiatric disorders are rated under the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  A 30 percent rating is warranted when the evidence demonstrates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events.  Id.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and/or difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and/or inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and/or memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Code 9411.

The list of symptoms in the General Rating Formula for Mental Disorders is not intended to constitute an exhaustive list, but rather provides examples of the type and degree of symptoms, or their effects, that would justify a particular rating. Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, "a [V]eteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013). Furthermore, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

With respect to the rating of his psychiatric disorder, the Veteran has been assigned various Global Assessment of Functioning (GAF) scores during the course of this appeal.  Scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning, but generally functioning pretty well, has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See 38 C.F.R. § 4.130 [incorporating by reference VA's adoption of the American Psychiatric Association: DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), for rating purposes].

The Board notes that effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the DSM -IV and replace them with references to the recently updated Fifth Edition (DSM-5).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  VA adopted as final, without change, the interim final rule and clarified that the provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the AOJ.  See 80 Fed. Reg. 53, 14308 (March 19, 2015) (emphasis added).  The RO certified the Veteran's appeal to the Board after August 4, 2014 and as such, this claim is governed by DSM-5.

The Board is cognizant that according to the DSM-5, clinicians do not typically assess GAF scores.  The DSM-5 introduction states that it was recommended that the GAF be dropped from DSM-5 for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  Although the Board will discuss and consider the GAF scores of record, the Board will apply the most favorable evidence and will adjudicate the claim based on the totality of the evidence of record.  See 38 C.F.R. § 4.126(a) (2014).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

A January 2010 private clinical report form notes tentative diagnoses of generalized anxiety disorder and panic disorder with minimal depression.  The presenting problems were anxiety, insomnia, and panic attacks, and it noted that the Veteran worked as a bridge and tunnel maintainer.  The Veteran reported experiencing panic attacks as recently as 3 weeks earlier, feeling stressed in social situations, and that he is obsessively neat and clean.  The Veteran also reported irritability, difficulty concentrating, and difficulty falling asleep.  The Veteran was noted to be well-groomed, cooperative, hyperactive, with an expansive affect, though his mood was anxious and his speech was excess.  There was no evidence of hallucination, delusion, or suicidal or homicidal ideation.  Generalized anxiety disorder and panic disorder were to be ruled out.  An April 2010 statement from E. P., M.D., notes that the Veteran began treatment in January 2010 for generalized anxiety disorder with depression, that he currently is prescribed Paxil, continues to suffer symptoms of panic attacks, depression, insomnia, obsessive compulsive disorder, and difficulty concentrating. 

On June 2010 VA examination, the Veteran reported that over the years, his main work problem was severe headaches which resulted in his taking time off work.  He also described times when he would become so anxious that he would need to call a friend, but indicated that his coworkers are aware of his anxiety problems and that he has been able to manage fairly well in the reduced stressed atmosphere of his employment.  He reported persistent anxiety with occasional panic attacks and particularly fears that he cannot breathe.  He reported the most recent panic attack occurred in February 2010.  He also endorsed poor sleep, trouble concentrating, irritability, social isolation, and depression, which has varied in severity over the past 10 years.  He noted that he has been married for 3 years and that his wife urged him to seek treatment for his panic and anxiety.  

At the June 2010 VA examination, the Veteran was appropriately dressed and groomed and appeared his stated age.  He was cooperative and engaged during the interview and fully orientated to the time, place, and person.  He appeared somewhat anxious at times, and his motor activity was somewhat increased.  The Veteran's affect was full range and appropriate, and his speech was generally clear and goal directed.  Thinking appeared to be logical and relevant and there was no evidence of unusual thought content or perceptions.  He denied suicidal or homicidal ideation.  Memory appeared generally intact, concentration appeared intact on interview, though the Veteran noted concentration problem at times in early life.  Ability to abstract appeared somewhat concrete, impulse control and insight appeared intact, and judgement was fair.  The Veteran reported that he was able to manage ordinary activities of daily living and that he has arranged things at home so they are orderly and so he is not called upon to act quickly or be impulsive. 

The June 2010 VA examiner noted that the Veteran experienced chronic anxiety and panic attacks, sleep difficulties, intrusive memories, depression, irritability, and difficulty with novel and complex situations.  These symptoms had a negative impact on the Veteran's social functioning, as he found it difficult to be with other people, and especially to be with people who are "too energetic," which includes family members such as his sister.  The Veteran also reported some difficulty in his marriage due to anxiety and panic attacks.  He reported becoming stressed, fatigued, and irritable when he is in unfamiliar, stressful, or complex situations.  The examiner noted these symptoms also negatively affected the Veteran's occupational functioning.  While the Veteran had maintained a full-time job, he described being unable to sustain a promotion to a more responsible position, as he could not handle the demands to respond to complex and unpredictable situations and instead asked to transfer to the maintenance department where his duties are predictable and he has a small number of coworkers.  The Veteran described his efforts at structuring his social and work life in order to reduce stress and improve his coping ability.  These efforts, in addition to psychiatric medication for his anxiety, had proved helpful to him.  

The June 2010 VA examiner noted a diagnosis of panic disorder without agoraphobia and PTSD.  The Veteran's GAF score was 60, reflecting moderate symptoms including panic attacks.  The examiner noted that the Veteran was employed full time and transferred to a less demanding job in order to reduce stress and anxiety.  

A June 2010 statement from E. P., M.D., notes that the Veteran has been diagnosed with PTSD, generalized anxiety disorder, and major depressive disorder and receives ongoing treatment. 

A June 2010 statement by the Veteran indicates that he receives counseling for his psychiatric disability, requested a change in his occupational assignment, experiences episodes of depression and panic attacks, exhibits obsessive behavior, and is easily frustrated, irritated, and non-trusting. 

On December 2012 VA examination, the diagnosis of panic disorder without agoraphobia was noted and a GAF score of 69 was assigned.  The examiner indicated that the Veteran's psychiatric disability results in occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress and that symptoms are improved with medication.  The Veteran reported being married for 6 years and that his social history had improved since the last VA examination to the extent that he was now able to socialize and attend a variety of functions without panic due to the effects of his medication.  He would experience panic attacks as soon as he discontinued or forgot a medication dosage, but with medication, panic symptoms were relieved and he was able to participate in a variety of social activities he used to avoid.  He reported he was able to socialize with his wife, friends, and relatives and rarely avoided or inhibited an activity.  There was no occupational change relative to the June 2010 VA examination and the Veteran continued to work and did not exhibit any occupational impairment at the time.  The Veteran continued to attend private treatment once a month and reported his current medication prevented panic attacks from developing.  

The December 2012 VA examiner noted the Veteran's current symptoms as anxiety and panic attacks that occur weekly or less often.

At the October 2014 Board hearing, the Veteran testified that he continues to take Paxil and was recently also prescribed Neurontin.  He reported that he continues to work as a bridge and tunnel maintainer, and that when he first started he had to call out of work a few times when he would experience panic attacks.  He testified that his medications have helped and that he does not have to leave work now, but does have to do some things a little differently to ensure concentration.  He testified that he does not have any problems with his supervisor or coworkers.  He reported that he continues to be married to his wife of 8 years and that his psychiatric disability affects his marriage in that he does not often go out to socialize with her.  He testified that on days off from work, he maintains the yard and the garage, does not like to go out and socialize, but does have a friend who frequently comes over to visit.  

The Board notes that the VA examination reports provide evidence against the Veteran's claim as the examiners specifically indicated that the Veteran did not display circumstantial, circumlocutory or stereotyped speech (speech reported as linear and goal directed); panic attacks more than once a week (panic attacks were noted to occur less than weekly and have been treated with success with medication); difficulty in understanding complex commands (noted to have good judgment and insight); or impaired abstract thinking (thought process and content were reported as linear and goal driven).

His panic attacks have consistently been infrequent.  In January 2010, he reported his last attack was 3 weeks earlier; in June 2010, he reported his last attack was 4 months earlier; and in December 2012, he reported that his medication prevented panic attacks entirely.

As for disturbances of motivation and mood, they are not of sufficient frequency and severity to warrant a higher rating.  A January 2010 record described the Veteran's depression as "minimal" and in June 2010 the Veteran reported that he managed fairly well in the reduced stress environment of his employment.  Further, over the course of the appeal, the evidence shows that his medication for anxiety has improved and reduced his symptoms.  

With respect to difficulty in establishing and maintaining effective work and social relationships, the Veteran's symptoms are not of sufficient frequency and severity to warrant a higher rating.  Although he reported difficulty being around "energetic" people during the 2010 examination, he reported he had structured his work and social life to improve his coping ability.  He has been married to his wife throughout the appeal.  During the December 2012 VA examination, the Veteran indicated that he was able to go out and socialize with his wife, and there was no occupational impairment at the time.  Further, the Veteran has continued to remain employed full-time throughout the appeal period without needing to call out due to his anxiety and maintained good relationships with his supervisor, coworkers, and wife.  While the observations by VA examiner and clinicians during the appeal period reflect the Veteran has had some social impairment due to his psychiatric symptoms, such impairment did not more nearly approximate the criteria for a 50 percent rating or higher at any time during the appeal.  Consequently, a schedular rating in excess of 30 percent is not warranted.

The Board notes that the GAF scores assigned ranged from 60-69, reflecting some mild to moderate symptoms.  These scores are consistent with a 30 percent rating. Therefore, the GAF scores do not provide an alternate basis for a rating in excess of 30 percent.

Moreover, the Board notes that since the November 2010 rating decision that assigned the 30 percent rating, the Veteran's psychiatric symptoms appear to have improved with medication; as confirmed by the December 2012 examiner who opined that the Veteran had occupational or social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, and by the Veteran's October 2014 Board hearing testimony that his anxiety and panic attacks have been helped by medication.

In summary, it is not shown that the Veteran's psychiatric disability has been manifested by symptoms such as those productive of occupational and social impairment with reduced reliability and productivity (or approximating such level of severity or a higher level of severity).  Consequently, a rating in excess of 30 percent is not warranted, and no "staged" schedular ratings are warranted.  38 C.F.R. § 4.7. 

Furthermore, the Board finds that the evidentiary record presents no reason to refer the case to the Compensation and Pension Service for consideration of an extra-schedular evaluation under 38 C.F.R. § 3.321(b).  The Veteran's complaints of social and occupational impairment, including anxiety and panic attacks, are encompassed in the schedular criteria.  There is no evidence of symptoms or impairment not encompassed by the schedular criteria, so as to render those criteria inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  As such, the Board finds that referral for extraschedular consideration is not warranted on the record before it.

 Furthermore, the evidence of record reflects that the Veteran was, and remains, employed full-time.  As the record fails to reflect that the Veteran was unemployed during the appeal period, consideration of the Veteran's eligibility for a total disability rating based on individual unemployability is not warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER


A rating in excess of 30 percent for panic disorder without agoraphobia with PTSD is denied.


____________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


